Citation Nr: 1146251	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-07 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for neuropathy of the feet.

4.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers

WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and J.W.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2011, the Veteran, his mother, and J.W. testified by videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The Board observes that the characterization of the Veteran's claim of entitlement to service connection for a psychiatric disability has changed during the pendency of this appeal.  Initially, service connection was denied for posttraumatic stress disorder (PTSD) and for bipolar disorder in an August 2009 rating decision.  However, as discussed in more detail below, the medical evidence of record indicates that the Veteran's mental health disorder has been classified in various ways, including PTSD, bipolar disorder, and schizophrenia.  Thus, the Board is expanding his claim to encompass all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

REMAND

The Veteran is seeking service connection for a psychiatric disability, back disability, neuropathy of the feet, and cervical spine disability.  The Veteran asserts that these disabilities were incurred during service, when he served on a Special Operation assignment in Nicaragua.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

On December 9, 2009, VA issued Fast Letter 09-52, which details the proper procedures for developing claims involving Special Operations assignments.  When a Veteran claims that an injury or disability occurred during a Special Operations assignment, the agency of original jurisdiction must include the Special Operations development paragraph in the VCAA letter.  In this case, the Veteran was not provided with the appropriate notice.

The Fast Letter further instructs that if the Veteran responds and provides at least the location (city/province and country) where the incident took place and the approximate date (within a two-month period) of the incident, the RO will route the claims folder to the Military Records Specialist (MRS).  The MRS will complete the Special Operations Forces Incident document and send it via encrypted e-mail to VAVBASPT/RO/SOCOM.  The evidence of record already indicates that the Veteran has submitted a substantial amount of information regarding his alleged Special Operations assignment, and on remand, the RO or the Appeals Management Center (AMC) should route the claims folder to the MRS for the appropriate development.

The Board notes that Special Operations are operations that have the characteristics of combat; therefore, 38 CFR 3.304(d) (2011) will apply in all cases where a Veteran's participation in Special Operations is verified.

Further, the Veteran has stated that he underwent psychiatric treatment while in service.  A review of the record reflects that the Veteran's mental health service treatment records have not been obtained.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the East Orange, New Jersey and Lyons, New Jersey VA Medical Centers, as well as any other outstanding records pertinent to the Veteran's claims, including the Veteran's mental health service treatment records.

2.  The RO or the AMC should provide the Veteran with VCAA notice that complies with the procedures set forth in Fast Letter 09-52 (Enclosure 1).

3.  Thereafter, the RO or the AMC should route the Veteran's claims folder to the MRS to complete the Special Operations Forces Incident document (Enclosure 2 in Fast Letter 09-52) and send it via encrypted e-mail to VAVBASPT/RO/SOCOM.

4.  If and only if the RO or the AMC corroborates that the Veteran participated in a Special Operation assignment, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD due to the corroborated stressor(s), should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the examiner should set forth the elements supporting the diagnosis. 

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's claimed PTSD.

The rationale for all opinions expressed should also be provided.

5.  If and only if the RO or the AMC corroborates that the Veteran participated in a Special Operation assignment, the Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the disorders of the back, neck, and feet present during the period of these claims.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should clearly identify all current disability/ies affecting the back, cervical spine, and feet.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted as to the claims on appeal.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matters should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


